Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 1 and 11:
“As can be seen in the citation above, Solomon's access filter monitors for instruction pointers (IPs) associated with instructions that have been executed a given number of times and enables the segment builder to build segments for IPs associated with instructions that have been executed at least the given number of times. Solomon describes how the access filter monitors the IPs using counters in an instruction cache (as shown in FIG. 5) or counters in the access filter itself (as shown in FIG. 6). Solomon's access filter, however, is limited to using a count of the number of times that an instruction pointer has been encountered for determining whether a segment builder is to be enabled. Solomon does not describe or suggest a micro-operation filter with entries such as in the amended independent claims in the instant application. More specifically, Solomon does not describe or suggest a "a micro-operation filter in the processor, the micro-operation filter including a plurality of micro-operation filter table entries, one or more of the micro-operation filter table entries storing identifiers of instruction groups for which the micro-operations are predicted not to be accessed if stored in the micro-operation cache based on the micro-operations having been previously evicted from the micro-operation cache without having been accessed while stored in the micro-operation cache" such as in amended independent claim 1, or the language of amended independent claim 11. Solomon also does not describe or suggest operations that rely on/use such a micro-operation filter - i.e., the receiving and preventing operations of amended independent claim 1 and the similar operations in amended independent claim 11.”

This argument is found to be persuasive for the following reason. The applicant is correct that Solomon’s access filter is limited to using a usage counter to limit segment building within the segment cache. The combination implements the access filter in Mendelson to selectively add new traces to the filter trace cache based on the access counter value of the accessed cache line. However, selectively adding new traces to the filter trace cache using the access filter isn’t based on micro-operations stored in the filter trace cache being evicted without being accessed. Thus, the rejections based on the combination of Mendelson and Solomon have been withdrawn.
An updated prior art search hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183